This is an appeal (devolutive) from an order of court, authorizing executory process to issue. The order was issued on two of four notes secured by mortgage. A similar order was issued, at the instance of the Bank of Houma, on the two remaining notes, secured by the same mortgage, in suit entitled Bank of Houma v. Shaffer, reported in 105 So. 79, 159 La. 1. The issues are the same in the present appeal as were those in the case cited. Hence the reasons assigned in the case cited dispose of the present case.
For the reasons assigned in the case of the Bank of Houma v. Shaffer, cited above, the judgment appealed from is affirmed; appellant to pay the costs.
O'NIELL, C.J., is of the opinion that this appeal should be dismissed.